 

Exhibit 10.8

CIVISTA BANCSHARES, INC.
2014 INCENTIVE PLAN

Restricted Stock Award Agreement

 

 

Grant Date:

February 20, 2018

 

Dates Vested:

January 2, 2019 as to 33-1/3% of the Shares

January 2, 2020 as to 33-1/3% of the Shares

January 2, 2021 as to 33-1/3% of the Shares

 

THIS AGREEMENT (the “Agreement”), made effective as of February 20, 2018 (the
“Grant Date”), between CIVISTA BANCSHARES, INC., formerly known as First
Citizens Banc Corp., an Ohio corporation (“Civista”) for itself and its
Subsidiaries, and _________________, an Employee (the “Participant”), is made
pursuant to and subject to the provisions of the Civista Bancshares, Inc. 2014
Incentive Plan, as it may be amended and/or restated (the “Plan”).

RECITALS:

Civista desires to carry out the purposes of the Plan by affording the
Participant an opportunity to acquire shares of Civista Common Stock as
hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.Incorporation of Plan.  The rights and duties of Civista and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by
reference.  In the event of any conflict between the provisions in the Agreement
and those of the Plan, the provisions of the Plan shall govern.  Unless
otherwise provided herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2.Grant of Restricted Stock.  

(a)Subject to the terms of this Agreement and the Plan, Civista hereby grants
the Participant a Restricted Stock Award (the “Award”) consisting of ____ whole
shares of Common Stock (the “Shares”).  The “Restriction Period” is the period
beginning on the Grant Date and ending on such date or dates, and satisfaction
of such conditions, as described in Section 3 and Section 4 herein (the lapse of
restrictions on the Shares shall be referred to as “Vest”, “Vested”, and
“Vesting”, and the date Vesting occurs shall be referred to as a “Vesting
Date”).

2242015

1444321/2

--------------------------------------------------------------------------------

 

(b)The Shares covered by this Award shall be represented by uncertificated
shares designated for the Participant in book-entry form on the records of
Civista’s transfer agent, subject to the restrictions set forth in this
Agreement.  

(c)Any book-entry uncertificated shares evidencing such Shares shall be held in
custody by Civista or, if specified by the Committee, with a custodian or
trustee, until the restrictions thereon shall have lapsed.  As a condition of
this Award and if requested by Civista, the Participant shall deliver a stock
power, duly endorsed in blank, relating to any Shares covered by this Award.

3.Service Condition Vesting of Award.  The Committee has sole authority to
determine whether and to what degree the Award has Vested and is payable and to
interpret the terms and conditions of this Agreement and the Plan.  Subject to
the terms of the Plan and the Agreement (including but not limited to the
provisions of Section 4 and Section 5 herein), the Award shall Vest based upon
the service of the Participant to Civista and its Subsidiaries on a year by year
basis as follows:

 

Shares

 

Vesting Date

 

 

 

33 1/3%

 

January 2, 2019

33 1/3%

 

January 2, 2020

33 1/3%

 

January 2, 2021

 

Notwithstanding the foregoing or the Participant’s satisfaction of the
Participant’s service condition, the portion of the Award that is not Vested may
also be forfeited, in whole or in part, for adverse performance situations that
occur as determined by the Committee, including, without limitation, the
Participant’s violation of policies and procedures, improper analysis of risks,
or failure to sufficiently raise concerns about risks where material adverse
impact to the business unit occurs or reasonably can be expected to occur.  The
determination of whether an adverse performance situation occurred, or is
expected to occur, and the forfeiture resulting therefrom shall be made by the
Committee (or its designee, to the extent permitted under the Plan), and its
determination shall be final and conclusive.

4.Termination of Employment; Forfeiture of Award; Effect of Change in Control.

(a)Except as may be otherwise provided in Section 4(b) of this Agreement, in the
event that the employment of the Participant with Civista or a Subsidiary
terminates for any reason and the Award has not Vested pursuant to Section 3,
then the Award, to the extent not Vested as of the Participant’s termination of
employment date, shall be forfeited immediately upon such termination, and the
Participant shall have no further rights with respect to the Award or the Shares
underlying the Award.  The Committee (or its designee, to the extent permitted
under the Plan) shall have sole discretion to determine if a Participant’s
rights have terminated pursuant to the Plan and this Agreement, including but
not limited to the authority to determine the basis for the Participant’s
termination of employment.  The Participant expressly acknowledges and agrees
that, except as otherwise provided herein, the termination of the Participant’s
employment shall result in forfeiture of the Award and the underlying Shares to
the extent the Award has not Vested as of the Participant’s termination of
employment date.  As used in this Agreement, the phrase “termination of
employment” means a Separation from Service.

2

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding the provisions of Section 3 and Section 4(a), the following
provisions shall apply if any of the following shall occur prior to the full
Vesting of the Award:

 

(i)

Death.  In the event that the Participant dies, the Award shall become fully
Vested as of the date of death without regard to the Vesting schedule set forth
in Section 3 herein.

 

(ii)

Change in Control.  In the event that there is a Change in Control subsequent to
the Grant Date, the Award shall become fully Vested as of the effective date of
such Change in Control without regard to the Vesting schedule set forth in
Section 3 herein.

 

(iii)

Retirement.  In the event that the Participant terminates employment due to
Retirement subsequent to the Grant Date, the Award shall become fully Vested
upon the Participant’s date of Retirement.  As used herein, the term
“Retirement” means the Participant’s termination of employment with Civista or
its Subsidiaries on or after the Participant attains age sixty-two (62).

5.Voting and Dividend Rights; Distribution of Shares Following Lapse of
Restrictions.  

(a)During the period in which the restrictions provided herein are applicable to
the Common Stock covered by this Award, the Participant shall have the right to
vote such Shares and to receive any cash dividends paid with respect to such
Shares.  Any dividend or distribution payable with respect to the Shares covered
by this Award that shall be paid in shares of Common Stock shall be subject to
the same restrictions provided for herein.  Any dividend or distribution (other
than cash or Common Stock) payable on Shares covered by this Award, and any
consideration receivable for or in conversion of or exchange for the Shares
covered by this Award, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Agreement or with such modifications
thereof as the Committee may provide in its sole discretion.

(b)Upon the expiration of the restrictions provided in this Agreement as to any
portion of the Shares covered by this Award, Civista in its sole discretion will
provide book-entry uncertificated shares designated for the Participant (or, in
the case of his death after Vesting, provide book-entry uncertificated shares
designated for Participant’s legal representative, beneficiary or heir) on the
records of Civista’s transfer agent free of the restriction regarding
transferability; provided, however, that Civista shall not be obligated to issue
any fractional shares of Common Stock.

6.No Right to Continued Employment or Service.  Neither the Plan, the grant of
the Award, nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of Civista or a
Subsidiary or affect in any way with the right of Civista or a Subsidiary to
terminate the Participant’s employment or service at any time.  Except as
otherwise expressly provided in the Plan or this Agreement or as determined by
the Committee, all rights of the Participant with respect to the Award shall
terminate upon termination of the employment of the Participant with Civista or
a Subsidiary.  The grant of the Award does not create any obligation on the part
of Civista or a Subsidiary to grant any further Awards.  

3

 

--------------------------------------------------------------------------------

 

7.Nontransferability of Award and Shares.  This Award and the Shares issued with
respect to this Award shall not be transferable (including by sale, assignment,
pledge or hypothecation) other than by will or the laws of intestate
succession.  The designation of a beneficiary in accordance with Plan procedures
does not constitute a transfer; provided, however, that unless disclaimer
provisions are specifically included in a beneficiary designation form accepted
by the Committee, no beneficiary of the Participant may disclaim the Award.  The
Participant shall not sell, transfer, assign, pledge or otherwise encumber the
Shares subject to the Award until such Shares are Vested.

8.Superseding Agreement; Binding Effect.  This Agreement supersedes any
statements, representations or agreements of Civista with respect to the grant
of the Award or any related rights, and the Participant hereby waives any rights
or claims related to any such statements, representations or agreements.  This
Agreement does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and Civista or a Subsidiary,
including, but not limited to, any restrictive covenants contained in such
agreements.

9.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the principles
of conflicts of law, and in accordance with applicable United States federal
laws.

10.Amendment and Termination; Waiver.  Subject to the terms of the Plan, this
Agreement may be amended or terminated only by the written agreement of the
parties hereto.  The waiver by Civista of a breach of any provision of the
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant.  Notwithstanding the foregoing, the
Committee shall have unilateral authority to amend the Plan and this Agreement
(without Participant consent) to the extent necessary to comply with applicable
law or changes to applicable law (including but in no way limited to federal
securities laws), and the Participant hereby consents to any such amendments to
the Plan and this Agreement.

11.Shares; Rights as Shareholder.  The Participant and the Participant’s legal
representatives, legatees or distributees shall not be deemed to be the holder
of any Shares subject to the Award and shall not have any voting rights,
dividend rights or other rights of a shareholder , except for the voting rights
and dividend rights specified in Section 5(a) of this Agreement, unless and
until evidence of Common Stock ownership, including, without limitation, a
direct registration system book-entry account, have been issued to the
Participant or to them and Vesting has occurred.  Notwithstanding the foregoing,
the Committee may require that (i) the Participant deliver an instrument
reflecting ownership of the Shares to the Committee or its designee to be held
in escrow, and/or (ii) as provided in Section 2(c) herein, the Participant
deliver to Civista a stock power, endorsed in blank (or similar instrument),
relating to the Shares subject to the Award which are subject to
forfeiture.  Such instrument shall be held by Civista until the Shares Vest (in
which case the Shares will be released to the Participant) or are forfeited (in
which case the Shares shall be returned to Civista), subject to the terms of
this Agreement.

4

 

--------------------------------------------------------------------------------

 

12.Withholding; Tax Matters; Fees.

(a)Civista or its agent shall withhold all required local, state, federal,
foreign and other taxes and any other amount required to be withheld by any
governmental authority or law from the Shares issued pursuant to the Award.  The
number of Shares to be withheld shall have a Fair Market Value as of the date
that the amount of tax to be withheld is determined as nearly equal as possible
to the amount of such obligations being satisfied.  Prior to the Vesting of an
Award, in accordance with procedures established by the Committee, the
Participant may arrange to pay all applicable withholding taxes in cash.  

 

(i)

In General.  Civista has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer or
disposition of Shares (or any other benefit) pursuant to the Award, and the
Participant is in no manner relying on Civista or its representatives for an
assessment of such tax consequences.  The Participant acknowledges that there
may be adverse tax consequences with respect to the Award (including but not
limited to the acquisition or disposition of the Shares subject to the Award)
and that the Participant should consult a tax advisor prior to such acquisition
or disposition.  The Participant acknowledges that the Participant has been
advised that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof.  The Participant also acknowledges that
Civista has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

 

(ii)

Election Under Section 83(b) of the Code.

 

(A)

The Participant understands that Section 83 of the Code taxes as ordinary income
the Fair Market Value of the Shares as of the date on which the Shares are
“substantially Vested,” within the meaning of Code Section 83.  In this context,
“substantially Vested” means that the restrictions on such Shares have lapsed
and are Vested.  The Participant understands that he may elect to have his
taxable income determined at the time he acquires the Shares rather than when
and as the restrictions on the Shares lapse by filing an election under Section
83(b) of the Code with the Internal Revenue Service no later than thirty (30)
days after the Grant Date.  The Participant understands that failure to make a
timely filing under Code Section 83(b) will result in his recognition of
ordinary income, as the restrictions on the Shares lapse, on the Fair Market
Value of the Shares at the time such restrictions lapse.  The Participant
further understands, however, that if Shares with respect to which

5

 

--------------------------------------------------------------------------------

 

 

an election under Code Section 83(b) has been made are forfeited, such
forfeiture will be treated as a sale on which there is realized a loss equal to
the excess (if any) of the amount paid (if any) by the Participant for the
forfeited Shares over the amount realized (if any upon their forfeiture).  If
the Participant has paid nothing for the forfeited Shares and has received no
payment upon their forfeiture, the Participant understands that he will be
unable to recognize any loss on the forfeiture of the Shares even though the
Participant incurred a tax liability by making an election under Code Section
83(b).

 

(B)

The Participant understands that he should consult with his tax advisor
regarding the advisability of filing with the Internal Revenue Service an
election under Section 83(b) of the Code, which must be filed no later than
thirty (30) days after the Grant Date of the Shares pursuant to this
Agreement.  Failure to file an election under Code Section 83(b), if
appropriate, may result in adverse tax consequences to the Participant.  The
Participant acknowledges that he has been advised to consult with a tax advisor
regarding the tax consequences to the Participant of the acquisition of Shares
hereunder.  ANY ELECTION UNDER CODE SECTION 83(b) THE PARTICIPANT WISHES TO MAKE
MUST BE FILED NO LATER THAN 30 DAYS AFTER THE GRANT DATE.  THIS TIME PERIOD
CANNOT BE EXTENDED.  THE PARTICIPANT ACKNOWLEDGES THAT TIMELY FILING OF A CODE
SECTION 83(b) ELECTION IS THE PARTICIPANT’S SOLE RESPONSIBILITY, EVEN IF THE
PARTICIPANT REQUESTS CIVISTA OR ITS REPRESENTATIVE TO FILE SUCH ELECTION ON HIS
BEHALF.

 

(C)

The Participant will notify Civista in writing, in a form and manner prescribed
by Civista, within thirty (30) days if the Participant files an election
pursuant to Section 83(b) of the Code.  

(b)All third party fees relating to the release, delivery, or transfer of the
Award or Shares shall be paid by the Participant or other recipient.  To the
extent the Participant or other recipient is entitled to any cash payment from
Civista or any of its Subsidiaries, the Participant hereby authorizes the
deduction of such fees from such payment(s) without further action or
authorization of the Participant or other recipient; and to the extent the
Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay Civista or its designee an amount equal
to such fees immediately upon the third party’s charge of such fees.

6

 

--------------------------------------------------------------------------------

 

13.Administration.  The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Committee, and the Committee shall have all powers with respect to this
Agreement as are provided in the Plan.  Any interpretation of the Agreement by
the Committee and any decision made by it with respect to the Agreement is final
and binding on the parties hereto.

14.Notices.  Any and all notices under this Agreement shall be in writing and
sent by hand delivery or by certified or registered mail (return receipt
requested and first-class postage prepaid), in the case of Civista, to 100 East
Water Street, Sandusky, Ohio 44870, Attention:  James E McGookey, General
Counsel/Corporate Secretary, and in the case of the Participant, to the last
known address of the Participant as reflected in Civista’s records.

15.Severability.  The provisions of this Agreement are severable, and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16.Compliance with Laws; Restrictions on Award and Shares.  Civista may impose
such restrictions on the Award and the Shares or other benefits underlying the
Award as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such Award or Shares.  Notwithstanding any other provision in
the Plan or this Agreement to the contrary, Civista shall not be obligated to
issue, deliver or transfer any shares of Common Stock, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Exchange Act).  Civista may cause a restrictive legend or legends to be placed
on any certificate for Shares issued pursuant to the Award (or other evidence of
Common Stock ownership, including, without limitation, a direct registration
system book-entry account) in such form as may be prescribed from time to time
by applicable laws and regulations or as may be advised by legal counsel.

17.Successors and Assigns.  Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and beneficiaries,
and Civista and its successors and assigns.

18.Counterparts; Further Instruments.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

19.Right of Offset.  Notwithstanding any other provision of the Plan or this
Agreement, subject to any applicable laws to the contrary, Civista may reduce
the amount of any benefit or payment otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to Civista or a
Subsidiary that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction.

7

 

--------------------------------------------------------------------------------

 

20.Adjustment of Award.  Notwithstanding anything contained in the Plan or
elsewhere in this Agreement to the contrary, (i) the Committee, in order to
comply with applicable law (including, without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act) and any risk management requirements
and/or policies adopted by Civista, retains the right at all times to decrease
or terminate the Award and payments under the Plan, and any and all amounts
payable under the Plan or paid under the Plan shall be subject to clawback,
forfeiture, and reduction to the extent determined by the Committee as necessary
to comply with applicable law and/or policies adopted by Civista; and (ii) in
the event any legislation, regulation(s), or formal or informal guidance
require(s) any compensation payable under the Plan (including, without
limitation, the Award) to be deferred, reduced, eliminated, or subjected to
Vesting, the Award shall be deferred, reduced, eliminated, paid in a different
form, or subjected to Vesting or other restrictions as, and solely to the
extent, required by such legislation, regulation(s), or formal or informal
guidance.

21.Award Conditions.  

(a)Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Committee or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to Civista or a Subsidiary; (b) extending the Restriction Period for
determining the Award; (c) extending the Restriction Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Committee or the Federal Reserve System; or (ii) the Committee or the United
States government (including, without limiting any agency thereof) determines
that any change to the Plan and/or this Agreement is required, necessary,
advisable, or deemed appropriate to comply with any applicable law, regulation,
or requirement; then this Agreement and/or the Award shall be automatically
amended to incorporate such change, without further action of the Participant,
and the Committee shall provide the Participant notice thereof.

(b)Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Committee or the United States
government (including, without limitation, any agency thereof) determines that
the Award granted to the Participant pursuant to this Agreement is prohibited or
substantially restricted by, or subjects Civista or a Subsidiary to any adverse
tax consequences that Civista or a Subsidiary is not otherwise subject to on the
Grant Date because of, any current or future United States law, any rule,
regulation, or other authority, then this Agreement shall automatically
terminate effective as of the Grant Date and the Award shall automatically be
cancelled as of the Grant Date without further action on the part of the
Committee or the Participant and without any compensation to the Participant for
such termination and cancellation.  The Committee agrees to provide notice to
the Participant of any such termination and cancellation.

22.Excess Parachute Payment Limitation.  Notwithstanding any other provision of
this Agreement, if the sum of the value of the Vesting of the Award and payments
to the Participant described in this Agreement and in any other agreement,
program, or plan between the Participant and Civista or any of its Subsidiaries
attributable to the same Change in Control constitute "excess parachute
payments" (as defined in Section 280G(b)(1) of the Code) the Civista shall
reduce the

8

 

--------------------------------------------------------------------------------

 

amounts otherwise payable to the Participant under this Agreement so that the
Participant's total "parachute payment" (as defined in Code Section
280G(b)(2)(A)) under this Agreement and any other agreements, programs, or plans
shall be One Thousand Dollars ($1,000) less than the amount that would be an
"excess parachute payment."

IN WITNESS WHEREOF, Civista and the Participant have entered into this Agreement
effective as of the Grant Date, but on the actual dates below.

 

CIVISTA BANCSHARES, INC.

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

Signature

Printed Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Date:

 

 

 

9

 